United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-2418
                      ___________________________

                            Marcovous L. Williams

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Arkansas Department of Correction; Larry Norris, In his Official Capacity as
Director of Arkansas Department of Correction; Robert A. Parker, Mental Health
Administrator; Kay Howell, Warden, Wrightsville Unit; Roger Cameron; Kerry
        Bakken, Clinical Supervisor; Sharon McGlothin, Unit Supervisor

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                            Submitted: April 4, 2014
                              Filed: July 3, 2014
                                [Unpublished]
                                ____________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       Marcovous L. Williams appeals the district court’s1 adverse grant of summary
judgment in her employment-discrimination case. Williams alleged that she was
subjected to a hostile-work environment because of her race and gender, in violation
of Title VII and the Arkansas Civil Rights Act.

       Upon careful de novo review and viewing the evidence in the light most
favorable to Williams, this court disagrees with Williams that the district court
improperly decided an issue of fact when the court concluded as a matter of law that
a particular work-place incident was not severe enough to create a hostile-work
environment. See McMiller v. Metro, 738 F.3d 185, 188 (8th Cir. 2013) (per curiam)
(standard of review). Although Williams may have produced some evidence to show
she was subjected to a hostile environment, we conclude the district court did not err
in determining that she failed to offer evidence permitting an inference of
discriminatory animus. See Lewis v. Jacks, 486 F.3d 1025, 1028 (8th Cir. 2007).

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
        The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas.

                                         -2-